DETAILED ACTION
The following Non-Final office action is in response to application 16/837,673 filed on 4/1/2020. IDS filed 4/1/2020 and 8/27/2021 have been considered.
Status of Claims
Claims 1-20 are currently pending and have been rejected as follows. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (system and method). Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Claim 20 is not directed to a statutory category because it is directed to a computer-readable storage medium which encompasses transitory forms of signal transmission. For purposes of compact prosecution, Examiner will interpret claim 20 to recite a non-transitory computer-readable medium.
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-10 are directed toward the statutory category of a machine (reciting a “system”). Claims 11-19 are directed toward the statutory category of a process (reciting a “method”). Claim 20 is directed toward the statutory category of an article of manufacturer (reciting a “non-transitory computer-readable storage medium”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 11 and 20 are directed to an abstract idea by reciting receive a plurality of data points; sort the plurality of data points into chronological order; divide the plurality of data points into a plurality of subsets, wherein each subset of the plurality of subsets represents a period of time; process each subset to determine a velocity value for the individual subset; and combine the plurality of velocity values to determine a final velocity value. The claims are considered abstract because these steps recite certain methods of organizing human activity like mathematical calculations. The claims receive, sort, divide, process and combine data points to determine a final velocity value which is a mathematical calculation.
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as at least one processor in communication with at least one memory device, a plurality of client systems) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 2-10 and 12-19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f). Applicant's claims mimic conventional, routine, and generic
computing by their similarity to other concepts already deemed routine, generic,
and conventional [Berkheimer Memorandum, Page 4, item 2] by the following
[MPEP § 2106.05(d) Part (II)]. The claims recite steps like: “Receiving or transmitting data over a network, e.g., using the Internet to gather data,” Symantec, “Performing repetitive calculations,” Flook, and “storing and retrieving information in memory,” Versata Dev. Group, Inc. v. SAP Am., Inc. (citations omitted), by performing steps to “receive,” “sort,” and “divide” data points into subsets and “process” the subsets to “determine” and “combine” velocity values to “determine” a final velocity value (example Claim 1). By the above, the claimed computing “call[s] for performance of the claimed information collection, analysis, and display functions ‘on a set of generic computer components' and display devices” [Elec. Power Group, 830 F.3d at 1355] operating in a “normal, expected manner” [DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d at 1245, 1258 (Fed. Cir. 2014)]. Conclusively, Applicant' s invention is patent-ineligible. When viewed both individually and as a whole, Claims 1-20 are directed toward an abstract idea without integration into a practical application and lacking an inventive concept.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-14 and 20 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Avni et al, US Publication No. 20140283005  A1, cite no. 3 on IDS filed 8/27/2021, hereinafter Avni, in view of
Choudhuri et al, US Publication No. 20130024361  A1, cite no 1 on IDS filed 8/27/2021, hereinafter Choudhuri. As per,

	
Claims 1, 11, 20
A system comprising: a computing device comprising at least one processor in communication with at least one memory device, wherein the at least one processor is programmed to: /
A method for analyzing a plurality of velocity values, the method implemented by a computer device comprising at least processor in communication with at least one memory device, the method comprising: /
A computer-readable storage medium having computer- executable instructions embodied thereon, wherein when executed by a velocity analysis computing device including at least one processor in communication with a memory, the computer-readable instructions cause the velocity analysis computing device to: (Avni [0036], [0040], [0056])
receive a plurality of data points; (Avni [0014] “receiving a set of sampled data points”)
sort the plurality of data points into chronological order; (Avni [0100] “Each one of the sampled data points 52 is associated with a time coordinate. For present purposes, a number 56 indicative of the chronological order in which the different data points on the signature curve have been entered is illustrated. It should be understood that the number 56 indicative of the chronological order in which the sampled data points have been entered is proportional and derivable from the associated time coordinate associated with the specific data point in question”)
divide the plurality of data points into a plurality of subsets, wherein each subset of the plurality of subsets represents a period of time; (Avni [0039] “the characterising node values being associated with a plurality of different received sets of sampled data points;” [0086] “subset of the sampled signature data points with a predetermined frequency and or at predefined intervals of separation”) 
process each subset to determine a velocity value for the individual subset; (Avni [0036] “calculating a velocity vector for each identified characterising node, using spatial coordinates and a temporal coordinate associated with each characterising node;” [0164])
[…] 
Avni does not explicitly teach
and combine the plurality of velocity values to determine a final velocity value.
Choudhuri however in the analogous art of data analysis teaches
and combine the plurality of velocity values to determine a final velocity value. (Choudhuri [0113] “The velocity data analyzed may include strictly the quantity (i.e. velocity count) of transactions within a specified time period (e.g., 5+ transactions within an hour, 20+ transactions within a day, etc.). However, the velocity data analyzed may additionally include a cumulative amount aspect (e.g., 5+ transactions totaling more than $1,000 within an hour, 10+ transactions totaling more than $5,000 within a day, etc.).”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Avni’s velocity determination to include a cumulative velocity in view of Choudhuri in an effort to efficiently and effectively detect fraudulent activity (see Choudhuri ¶ [0052] & MPEP 2143G).
Claims 2, 12
Avni does not explicitly teach
wherein the at least one processor is further programmed to: receive one or more filter criteria; 
and filter the plurality of data points based on the one or more filter criteria.  
Choudhuri however in the analogous art of data analysis teaches
wherein the at least one processor is further programmed to: receive one or more filter criteria; (Choudhuri [0087] “for example, the first rule includes a transaction or monetary amount, a type of account (e.g., a checking account, a savings account, a basic checking account, a premier checking account, etc.), a type of user (e.g., an individual, joint account holders, a business, etc.), a financial transaction channel, a type of transaction, previous transactional behavior of a user, and the like”)
and filter the plurality of data points based on the one or more filter criteria.  (Choudhuri [0087 “The first filtering stages include a calculation, an algorithm, or any type of formula for eliminating subsets of data from a data pool based on specified criteria”)
The rationales to modify/combine the teachings of Avni with/and the teachings of Choudhuri are presented in the examining of claim 1 and incorporated herein.
Claims 3, 13
Avni teaches
wherein the plurality of data points include a plurality of payment transactions.  (Avni [0044] “the transaction relates to a financial transaction”)
Claim 4
Avni does not explicitly teach
wherein each subset covers a different period of time and includes one or more transactions that occurred during the corresponding period of time.  
Choudhuri however in the analogous art of data analysis teaches
wherein each subset covers a different period of time and includes one or more transactions that occurred during the corresponding period of time.   (Choudhuri [0046] “"customer behavior" refers historical patterns in the customer's transactions over a period of time. For example, the "velocity" or "velocity count" is a part of customer behavior and refers to the number of transactions or cumulative amounts of transactions associated with an account or related accounts that occurs within a specified time period; for example, fifteen transactions of $100 within a day, three transactions of $500 or more within an hour.”) 
The rationales to modify/combine the teachings of Avni with/and the teachings of Choudhuri are presented in the examining of claim 1 and incorporated herein.
Claim 5
Avni teaches
wherein each subset covers the same amount of time.  (Avni [0006] “determining the transaction volume comprises estimating the transaction volume based on the historical transaction volume of the same or similar time periods”)
Claim 14
Avni teaches
[…] 
and wherein each subset covers the same amount of time.   (Avni [0006] “determining the transaction volume comprises estimating the transaction volume based on the historical transaction volume of the same or similar time periods”)
Avni does not explicitly teach
wherein each subset covers a different period of time and includes one or more transactions that occurred during the corresponding period of time,  
Choudhuri however in the analogous art of data analysis teaches
wherein each subset covers a different period of time and includes one or more transactions that occurred during the corresponding period of time,   (Choudhuri [0046] “"customer behavior" refers historical patterns in the customer's transactions over a period of time. For example, the "velocity" or "velocity count" is a part of customer behavior and refers to the number of transactions or cumulative amounts of transactions associated with an account or related accounts that occurs within a specified time period; for example, fifteen transactions of $100 within a day, three transactions of $500 or more within an hour.”) 
The rationales to modify/combine the teachings of Avni with/and the teachings of Choudhuri are presented in the examining of claim 1 and incorporated herein.

Claims 6, 8, 10, 15, 17, and 19 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Avni in view of Choudhuri in view of 
Mueller, US Publication No. 20150134512 A1, hereinafter Mueller. As per,

Claims 6, 15
Avni teaches
[…]
[…]
and determine a velocity value for the received subset based on the end time. (Avni [0036] “calculating a velocity vector for each identified characterising node, using spatial coordinates and a temporal coordinate associated with each characterising node;” [0164])
Avni / Choudhuri do not explicitly teach
further comprising a plurality of client systems, wherein each client system of the plurality of clients systems is programmed to: 
receive a subset including a start time and an end time; 
and determine a velocity value for the received subset based on the end time.  
Mueller however in the analogous art of data analysis teaches
further comprising a plurality of client systems, wherein each client system of the plurality of clients systems is programmed to: (Mueller fig. 3; [0077])
receive a subset including a start time and an end time; (Mueller [0079] “data modules 650 may include time range values, client identifiers, service centers, aggregated metrics from the time range and its segments”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Avni’s velocity determination  and Choudhuri’s cumulative velocity determination to include a plurality of client systems in view of Mueller in an effort to enable multiple network data views to detect fraud events (see Mueller ¶ [0033] & MPEP 2143G).
Claims 8, 17
Avni / Choudhuri do not explicitly teach
wherein the at least one processor is further programmed to: transmit the plurality of subsets to the plurality of client systems; 
and receive the plurality of velocity values from the plurality of client systems.  
Mueller however in the analogous art of data analysis teaches
wherein the at least one processor is further programmed to: transmit the plurality of subsets to the plurality of client systems; (Mueller figs. 6A-6B; [0085] “connect layer 730 enables communication between source databases (e.g., databases 722, 724, 726, 728, 729) and a dashboard application 762. In some embodiments, dashboard application 762 is similar to fraud management server 610 (shown in FIGS. 6A and 6B), and databases 722, 724, 726, 728, 729 are similar to databases 660 (shown in FIG. 6B). An integrate layer 740 performs operations associating data from multiple databases and applications, including a data warehouse 750. In some embodiments, data warehouse 750 is similar to data warehouse 612 (shown in FIG. 6A). Resulting data sets integrated for presentation for dashboard 762 may also be aggregated in data warehouse 750 for future reporting and historical trend analysis”) 
and receive the plurality of velocity values from the plurality of client systems.  (Mueller figs. 6A-6B; [0085]; [0030]) 
The rationales to modify/combine the teachings of Avni / Choudhuri with/and the teachings of Mueller are presented in the examining of claims 6, 15 and incorporated herein.
Claims 10, 19
Avni / Choudhuri do not explicitly teach
wherein the at least one processor is further programmed to execute a model using the final velocity value.  
Mueller however in the analogous art of data analysis teaches
wherein the at least one processor is further programmed to execute a model using the final velocity value.  (Mueller [0084] “data management system 700 includes an identify layer 710 which performs operations associated with identifying key information to combine with fraudulent transactions data 726 and fraud case management data 728, such as, for example, scoring individual transactions based on rules, models, or other mathematical functions”)
The rationales to modify/combine the teachings of Avni / Choudhuri with/and the teachings of Mueller are presented in the examining of claims 6, 15 and incorporated herein.

Claims 7, 9, 16, and 18 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Avni in view of Choudhuri in view of Mueller in further view of 
Zoldi et al, US Publication No. 20190073647  A1, hereinafter Zoldi. As per,

Claims 7, 16
Avni / Choudhuri do not explicitly teach
wherein each of the client systems is further programmed to determine the velocity value for the received subset based on decaying the velocity value of the data points in the received subset to the end time.  
Mueller however in the analogous art of data analysis teaches
wherein each of the client systems is further programmed to determine the velocity value for the received subset based on […]. (Mueller fig. 3; [0077])
The rationales to modify/combine the teachings of Avni / Choudhuri with/and the teachings of Mueller are presented in the examining of claims 6, 15 and incorporated herein.
Zoldi however in the analogous art of data analysis teaches
[…] decaying the velocity value of the data points in the received subset to the end time.  (Zoldi [0040] “ a is a decay factor which is used to give more importance to recent transactions and less importance to transactions further back in the past”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Avni’s velocity determination, Choudhuri’s cumulative velocity determination and Muller’s client systems to include decaying values based on a point in time in view of Zoldi in an effort to improve detection capabilities and mitigate loss to customers, merchants and card issuers (see Zoldi ¶ [0022] & MPEP 2143G).
Claims 9, 18
Avni / Mueller do not explicitly teach
wherein the at least one processor is further programmed to: decay the plurality of velocity values based on a desired point in time; 
and combine the plurality of decayed velocity values to determine the final velocity value.  
Choudhuri however in the analogous art of data analysis teaches
and combine the plurality of […] velocity values to determine the final velocity value.  (Choudhuri [0113] “The velocity data analyzed may include strictly the quantity (i.e. velocity count) of transactions within a specified time period (e.g., 5+ transactions within an hour, 20+ transactions within a day, etc.). However, the velocity data analyzed may additionally include a cumulative amount aspect (e.g., 5+ transactions totaling more than $1,000 within an hour, 10+ transactions totaling more than $5,000 within a day, etc.).”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Avni’s velocity determination and Muller’s client systems to include a cumulative velocity in view of Choudhuri in an effort to efficiently and effectively detect fraudulent activity (see Choudhuri ¶ [0052] & MPEP 2143G).
Zoldi however in the analogous art of data analysis teaches
wherein the at least one processor is further programmed to: decay the plurality of velocity values based on a desired point in time; (Zoldi [0041] “The value of α may be chosen to be event dependent, time dependent or distance dependent and so on for different types of features. For example for a time-dependent decay factor, α=exp(−t/T) where t is the time elapsed between the current transaction and the last transaction and T is a time constant for a specific variable”)
[…] decayed […] values […].   (Zoldi [0040] “ a is a decay factor which is used to give more importance to recent transactions and less importance to transactions further back in the past”)
The rationales to modify/combine the teachings of Avni / Choudhuri / Mueller with/and the teachings of Zoldi are presented in the examining of claims 7, 16 and incorporated herein.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170178134 A1; US 20150178735 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624